Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as illustrated in figure 13, 14, and fully described in the corresponding paragraphs [0131]-[0182], the prior arts of record fail to teach the combination features of the method for implementing by user equipment (UE), and configuring the UE to control its own moving from a Next Generation System (NGS) to an Evolved Packet System (EPS).  The method configures the UE to perform, inter alia, operations as follow, in the situation that the UE is being out of coverage and being instructed by the NGS, the UE then transmits a Radio Resource Control (RRC) Connection Request and an Attach Request to the EPS.  The UE then determines whether a voice call is going on, then proceeds to maintain the ongoing voice call by executing Access Class Barring (ACB) using 'ongoing voice call' call type (OVCT) information, or transmitting information indicates the ongoing voice call is present.  The method further configures the UE to execute the ACB by having the UE obtains a first barring factor (FBF) for the OVCT information, then generates a random number (RN), and compares the generated RN with the FBF, and performs a random access (RA) when the RN is greater than the FBF.  The UE further determines whether the FBF is smaller than the barring factor of the OVCT and together with the information that indicates the ongoing voice call is present then the UE is excluded from the application that the congestion control is performed by a network node that receives the information indicates the presence of the ongoing voice call.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/12/2021